Citation Nr: 1214548	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  00-25 356	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for scars, squamous cell carcinoma, asthma, chronic obstructive pulmonary disease, a nervous disorder, tremors, irritability, immune system changes, and a heart disorder as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	M.D.C., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The appellant served in the Mississippi Army National Guard from November 1971 to November 1977 and from August 1983 to August 1984.  He served several periods of active duty for training and inactive duty training.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board subsequently remanded the case in March 2007 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide Veterans Claims Assistance Act of 2000 (VCAA) notice to the appellant, obtain records of his award of benefits from the Social Security Administration (SSA), attempt to verify the appellant's alleged in-service stressors, provide the appellant with a VA psychiatric examination, and then re-adjudicate the claims.  The AOJ attempted to verify the appellant's stressors and scheduled him for a VA psychiatric examination, which was conducted in October 2011.  The AOJ also obtained SSA records and provided VCAA-compliant notice via August 2007 and July 2008 notice letters.  The appellant was then provided a supplemental statement of the case (SSOC) in November 2011, in which the AOJ again denied the service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  (Claims of service connection for low back and cervical spine disabilities were also on appeal, but the RO granted these claims by way of a December 2011 rating decision.)

The appellant testified before the undersigned Veterans Law Judge at a hearing at the Jackson, Mississippi RO in May 2006.  A transcript of the hearing has been associated with the appellant's claims file.  


FINDINGS OF FACT

1.  The appellant likely has posttraumatic stress disorder that is attributable to a personal assault he experienced during military service.

2.  Exposure during a period of active duty for training or inactive duty training to mustard gas has not been shown. 


CONCLUSIONS OF LAW

1.  The appellant has posttraumatic stress disorder that is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The appellant does not have scars, squamous cell carcinoma, asthma, chronic obstructive pulmonary disease, a nervous disorder, tremors, irritability, immune system changes, or a heart disorder due to mustard gas exposure during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the appellant to provide any evidence in the appellant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through February 2005, June 2005, August 2007, and July 2008 notice letters, the appellant received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the February 2005, June 2005, August 2007, and July 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2005, June 2005, August 2007, and July 2008 letters.  Further, the appellant was provided notice regarding an award of an effective date and rating criteria in the August 2007 and July 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

Upon receipt of the appellant's claim, the RO determined that the appellant was not listed in the Department of Defense (DoD) chemical exposure database as a participant.  A letter including a questionnaire for exposure to mustard gas or Lewisite was sent to the appellant in July 2008.  Further, following the March 2007 remand, regarding the appellant's contention that he was exposed to mustard gas and pursuant to the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.22.c (change date September 29, 2006), the AOJ contacted the Compensation and Pension (C&P) Service.  The AOJ specifically contacted C&P Service's Mustard Gas Manager with the requested available information (name, service number, SSN, unit, details of exposure) after receipt of information from the appellant.  In May 2009, a response was received reaffirming that the appellant was not in the Department of Defense (DoD) database and concluding that DoD was unable to ascertain any exposure based on the information provided.

The Board finds that the AOJ's actions constitute a "reasonably exhaustive search" of all available options with regard to obtaining the appellant's service records and verifying his exposure to mustard gas.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  As detailed above, the AOJ followed the M21-1MR procedures when attempting to verify alleged chemical exposure.  The appellant has not identified or submitted any additional service personnel records or identified an alternate source for VA to search.  The Board concludes that based on the forgoing, the AOJ has satisfied the duty to assist the appellant with regard to obtaining his service personnel records and verifying his chemical exposure.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, service treatment and personnel records have been associated with the claims file, as have records of the appellant's ongoing treatment at the Tuscaloosa VA Medical Center (VAMC), as well as with private treatment providers.  The appellant was examined concerning his claim for service connection for PTSD in October 2011; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the appellant and his representative, and document that the examiner conducted full psychiatric examination of the appellant.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the PSTD claim has been met. 38 C.F.R. § 3.159(c)(4).  

Regarding the appellant's claim for service connection for disabilities due to his alleged exposure to mustard gas, the Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the appellant in conjunction with his claim for service connection for disabilities related to his claimed exposure to mustard gas, but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2011).  In this case, as discussed below, there is simply no indication that the appellant was ever exposed to mustard gas except by way of his unsupported allegation that "it was a part of training that we went through."  As such, VA is not required to afford the appellant an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In addition, the appellant has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The appellant has further testified before the undersigned Veterans Law Judge.  Neither the appellant nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Posttraumatic Stress Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for posttraumatic stress disorder (PTSD) requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

There are special considerations for PTSD claims predicated on a personal assault.  The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the appellant complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under M21-1MR, Part IV, Subpart ii, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The M21-1MR also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that the alternative evidence be sought.

The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than a appellant's service records that may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, Section 1.D.17.g.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

The appellant has contended that he has PTSD as a result of multiple in-service stressors, including an incident in which he claims to have been sexually assaulted by a group of soldiers during basic training, as well as an incident in which the appellant discovered the body of a soldier who had committed suicide.  The agency of original jurisdiction (AOJ) denied the appellant's claim on the basis that it could not corroborate his alleged stressors.

Although the appellant has contended that he reported the in-service personal assault to an officer, he stated at his May 2006 hearing that no official report was made, and search of available personnel records has turned up no documentation of any report.  In this case, however, the Board finds that the alleged in-service assault can be corroborated by evidence of the appellant's change in behavior following the assault, documentation of which is supplied by letters from the appellant's wife and mother, both of whom stated in January 2008 letters that the appellant's behavior changed drastically upon his return from basic training in 1972.  

Relevant evidence of record consists of the appellant's service treatment records, as well as records of post-service treatment from both private and VA treatment providers, and a VA examination conducted in October 2011.  Review of the appellant's service treatment records are silent as to any complaints of or treatment for psychological complaints; to the contrary, he was noted to have no psychiatric abnormalities at medical examinations conducted in May 1975 and August 1983.  A review of the post-service medical evidence reveals that the appellant was diagnosed with PTSD at least as early as May 2003, as documented in the records from the Tuscaloosa VAMC.  The appellant's ongoing VAMC treatment notes indicate that his PTSD is related to his military experiences, including in particular to an in-service personal assault.  He continues to receive regular treatment for PTSD from VA.  The Board thus finds there is competent medical evidence that the appellant has a current diagnosis of PTSD.

In October 2011, the appellant underwent a VA examination conducted by a VA psychiatrist.  The examiner recounted the appellant report of having been sexually assaulted in service as retaliation for an incident in which he bested a superior officer in combat training.  The examiner noted that the appellant's retelling of the incident had remained essentially consistent and confirmed his diagnosis of PTSD.  The examiner acknowledged the appellant's symptoms of nightmares, suspiciousness, and diminished interest in activities.  He stated clearly that, in his expert opinion, the appellant's identified personal-assault stressor contributed to the current diagnosis of PTSD.  This report of evaluation thus provides competent medical evidence linking the current diagnosis of PTSD to the in-service personal assault.

In addition, the appellant has stated on multiple occasions, including in written submissions to VA and in testimony before the undersigned Veterans Law Judge, that he was sexually assaulted while in basic training following an incident in which he bested a superior officer at combat training.  His reports of having been pulled from his bed with a blanket over his head and taken to a bathroom, where he was sexually assaulted, has remained consistent throughout the many statements the appellant has provided.  In addition, the appellant's mother and wife both submitted letters to VA in January 2008 in which they testified to the extreme changes in behavior and personality the appellant displayed following his return from basic training in 1972.  Both women stated that, prior to enlistment, the appellant had been cheerful and social, but that following his training, he returned angry, suspicious, and withdrawn.  His wife has also stated on multiple occasions that the appellant began experiencing nightmares following his return from basic training and became paranoid and anti-social.  Given the provisions of 38 C.F.R. § 3.304(f)(4) allowing that testimony from family members concerning an appellant's behavior changes can corroborate a claimed in-service personal assault, and given that the Board finds the appellant's wife and mother to be credible witnesses as to his changes in behavior following basic training, the Board concludes that, with resolution of reasonable doubt, the appellant's in-service personal assault stressor has been corroborated.

In sum, and giving the appellant the benefit of the doubt, the Board finds that the appellant has a current diagnosis of PTSD that has been linked to his military duty by competent and probative medical opinion.  The appellant's treating VA psychiatrists have diagnosed the appellant with PTSD and stated that his symptoms are related to his in-service stressors.  The appellant's claimed personal-assault stressor has been corroborated by his mother and wife, who both stated that his behavior was markedly different upon his return from basic training.  Given that the October 2011 VA examiner provided a firm diagnosis of PTSD related, in part, to the identified in-service personal assault, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the appellant has PTSD that is linked to his period of military duty.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

B.  Disabilities Resulting from Exposure to Mustard Gas

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  "Active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

Service connection may be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the foregoing, regulations provide that exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances:  (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2011).

For claims involving exposure to mustard gas, the evidence must show in-service exposure, and a diagnosis of current disability, but a claimant is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2011); see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Relevant medical evidence consists of the appellant's service treatment records, as well as records of post-service treatment the appellant has obtained at the Tuscaloosa VAMC and from private treatment providers.  In addition, the appellant has testified before the undersigned Veterans Law Judge and has submitted multiple written statements to VA in support of his claim.  Further, the AOJ has conducted development concerning the appellant's claimed in-service exposure to mustard gas; report of this development is present in the record.  Review of the appellant's service treatment records reflects that they are silent as to any complaints of or treatment for problems with his skin, breathing, nerves, tremors, immune system, or heart during service.  To the contrary, he was noted to have no systemic abnormalities at medical examinations conducted in May 1975 and August 1983.  Additionally, the appellant's service personnel records do not record that he was exposed to mustard gas or Lewisite or other similar chemicals.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for the claimed disabilities because he was not exposed to mustard gas in service.  Post-service treatment records document that the appellant has sought ongoing treatment for breathing and heart problems from the Tuscaloosa VAMC and carries current diagnoses of COPD as well as hypertension.  He has also undergone surgery to correct an aortic dissection and was treated for squamous cell carcinoma in 2002 and 2006.  Further, he has been diagnosed with depressive disorder and receives ongoing treatment for psychiatric complaints at the Tuscaloosa VAMC.

The appellant has submitted multiple statements concerning his claim that he was exposed to mustard gas in service.  He contends that he currently experiences scars, squamous cell carcinoma, asthma, COPD, a nervous disorder, tremors, irritability, immune system changes, and a heart disorder that he relates to his alleged exposure to mustard gas.  In his January 2006 VA Form 9 (Appeal to Board of Veterans Appeals), he stated that he was exposed to mustard gas "repeatedly" while in basic training.  However, VA received notification on multiple occasions, including in August 2007 and again in November 2007, that the appellant was not listed in the DoD mustard gas database of participants.  In May 2009, the C&P Mustard Gas Manager considered the appellant's contentions as to his exposure to mustard gas.  The report from C&P notes, however, that the appellant is not in the database.   DoD concluded that it was unable to ascertain any exposure based on the information provided.

As an initial matter, the Board notes that there is no current diagnosis of scarring, asthma, tremors, irritability, or immune system changes.  Moreover, the first diagnosis of COPD was not until November 2005, more than 20 years after the appellant's separation from service.  The appellant was first treated for squamous cell carcinoma in 2002.  Similarly, the first observation of hypertension was in 2001, and the appellant was first diagnosed with depression in 2002.  His claim turns on the assertion that these problems, which appeared many years after military service, developed because he was exposed to mustard gas many years earlier during service.

Verified or corroborated exposure to mustard gas or Lewisite would entitle the appellant to service connection for squamous cell carcinoma and COPD under the provisions of 38 C.F.R. § 3.316.  As reflected above, however, the AOJ has been unable to verify that the appellant was exposed.  Nevertheless, the Board must analyze the additional evidence for and against the claim that he was exposed to mustard gas during service.

In this case, the Board notes that there is no medical evidence of record whatsoever to suggest that any of the appellant's currently diagnosed disabilities are in any way related to his claimed exposure to mustard gas.  In addition, the Board does not find the appellant's statements that he was exposed to mustard gas to be persuasive.  As a preliminary matter, the Board notes that although the appellant is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used, as that would require knowledge pertaining to the chemical properties of the gases, which is beyond his competency as a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the appellant is not competent to report that he was exposed to mustard gas or Lewisite; only that he was exposed to gases.

In this case, the Board finds that the appellant's assertions inasmuch as he states that he was exposed to mustard gas are not believable because they are not supported by any other evidence of record.  The Board notes in that connection that there is simply no indication in the record that the appellant was exposed to gas at any point during training.  Moreover, the service treatment records make no mention of any such exposure.  Even if exposed to gases during basic military training, it is common knowledge that basic training recruits undergo such training with CS or tear gas, not mustard gas.  The appellant's allegation fits the typical military training exposure, which has nothing to do with mustard gas.  He has provided no details that would suggest he had been selected for mustard gas testing and therefore is not believable when he asserts that the gas he was exposed to was mustard gas.

In conclusion, there is no evidence documenting that the appellant was exposed to mustard gas during service.  Thus, as exposure has not been shown, he is not entitled to presumptive service connection under 38 C.F.R. § 3.316.  Moreover, there is no showing of squamous cell carcinoma, COPD, a nervous disorder, or a heart disorder during service or until many years after, and there is no showing of current scars, asthma, tremors, or immune system changes.  As reflected above, there is no medical evidence of record that suggests that any of the appellant's current health problems are linked to any exposure to mustard gas.  As such, service connection must be denied. 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.

Entitlement to service connection for scars, squamous cell carcinoma, asthma, chronic obstructive pulmonary disease, a nervous disorder, tremors, irritability, immune system changes, or a heart disorder as a result of exposure to mustard gas is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


